      Case 2:19-cv-00526-ACA-HNJ Document 35 Filed 06/26/20 Page 1 of 2                     FILED
                                                                                   2020 Jun-26 AM 10:18
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 DERRICK MICHAEL STANBERRY, )
                            )
      Plaintiff,            )
                            )
 v.                         )                  Case No. 2:19-cv-00526-ACA-HNJ
                            )
 SGT. WILLIE MCLEMORE,      )
                            )
      Defendant.            )

                   MEMORANDUM OPINION AND ORDER

      The magistrate judge entered a report and recommendation on June 2, 2020,

recommending that the court deny pro se Defendant Willie McLemore’s motion for

summary judgment as to pro se Plaintiff Derrick Michael Stanberry’s excessive

force claim. (Doc. 33). The magistrate judge advised the parties of their right to file

objections to the report and recommendation within 14 days. To date, the court has

not received objections from either party.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS his recommendation.
     Case 2:19-cv-00526-ACA-HNJ Document 35 Filed 06/26/20 Page 2 of 2




      Accordingly, the court DENIES Sergeant McLemore’s motion for summary

judgment (doc. 25) and REFERS this case to the magistrate judge for further

proceedings.

      DONE and ORDERED this June 26, 2020.



                                _________________________________
                                ANNEMARIE CARNEY AXON
                                UNITED STATES DISTRICT JUDGE




                                     2
